Case 5:21-cv-00044-RWS-CMC Document 8 Filed 08/04/21 Page 1 of 3 PageID #: 23




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 JEFFREY WAYNE DAVIS,                             §
                                                  §
                                                  §   CIVIL ACTION NO. 5:21-CV-00044-RWS
               Plaintiff,                         §
                                                  §
 v.                                               §
                                                  §
 DIRECTOR, TDCJ-CID,                              §
                                                  §
               Defendant.                         §
                                                  §
                                            ORDER
       Petitioner Jeffrey Wayne Davis, an inmate confined at the Telford Unit, proceeding pro se,

brought this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The Court referred

this matter to the Honorable Caroline M. Craven, United States Magistrate Judge, at Texarkana,

Texas, for consideration pursuant to applicable laws and orders of this Court. The Magistrate

Judge recommends dismissing this petition for want of prosecution. Docket No. 6.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge. Petitioner acknowledged receipt of the Report and Recommendation on June

16, 2021. Docket No. 7. No objections to the Report and Recommendation have been filed.

Accordingly, Petitioner is not entitled to de novo review by the District Judge of those findings,

conclusions and recommendations, and except upon grounds of plain error, he is barred from

appellate review of the unobjected-to factual findings and legal conclusions accepted and adopted

by the District Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

Magistrate Judge and agrees with the Report. See United States v. Raddatz, 447 U.S. 667, 683
Case 5:21-cv-00044-RWS-CMC Document 8 Filed 08/04/21 Page 2 of 3 PageID #: 24




(1980) (“ ‘[T]he statute permits the district court to give to the magistrate’s proposed findings of

fact and recommendations ‘such weight as [their] merit commands and the sound discretion of the

judge warrants . . . .’ ”) (quoting Mathews v. Weber, 423 U.S. 261, 275 (1976)). The Court hereby

ADOPTS the Report and Recommendation of the United States Magistrate Judge (Docket No. 6)

as the findings and conclusions of this Court. It is

        ORDERED that this petition for writ of habeas corpus is DISMISSED WITHOUT

PREJUDICE.

        Additionally, the Court finds that Petitioner is not entitled to a certificate of appealability.

An appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge

issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

granting a certificate of appealability, like that for granting a certificate of probable cause to appeal

under prior law, requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

that substantial showing, the petitioner need not establish that he should prevail on the merits.

Rather, he must demonstrate that the issues are subject to debate among jurists of reason, that a

court could resolve the issues in a different manner, or that the questions presented are worthy of

encouragement to proceed further. See Slack, 529 U.S. at 483–84. Any doubt regarding whether

to grant a certificate of appealability is resolved in favor of the petitioner, and the severity of the

penalty may be considered in making this determination. See Miller v. Johnson, 200 F.3d 274,

280–81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

        Here, Petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason. The factual and legal questions advanced by Petitioner are not



                                              Page 2 of 3
    .
Case 5:21-cv-00044-RWS-CMC Document 8 Filed 08/04/21 Page 3 of 3 PageID #: 25




novel and have been consistently resolved adversely to his position. In addition, the questions

presented are not worthy of encouragement to proceed further. Therefore, Petitioner has failed to

make a sufficient showing to merit the issuance of a certificate of appealability. Accordingly, a

certificate of appealability shall not be issued.


        So ORDERED and SIGNED this 4th day of August, 2021.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 3 of 3
